Appellant was convicted of theft of property under the value of $50, and his punishment assessed at a fine of $25 and thirty days confinement in the county jail.
The only question we deem necessary to discuss is the sufficiency of the evidence. We do not think the same supports the verdict. It is undisputed that appellant found the property alleged to have been stolen, and made no effort to conceal same. This would not constitute theft under the laws of this State, there being no evidence that he formed the design to steal the property at the time he found it. Various witnesses testify to facts indicating that appellant did find the property, and we do not think the evidence is sufficient to support the verdict.
The judgment is, therefore, reversed and the cause is remanded.
Reversed and remanded.